Citation Nr: 0125686	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-16 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps. from June 1957 to June 1960.  This case was remanded 
by the Board of Veterans' Appeals (the Board) in May 2001 to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee to schedule the veteran for a 
conference hearing before a member of the Board, based on the 
veteran's September 2000 request.  The veteran testified at a 
personal hearing chaired by the undersigned at the RO in 
August 2001.


REMAND

The veteran is seeking a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  His only service-connected disability is 
residuals of medial meniscectomy of the right knee, which is 
evaluated as 40 percent disabling.  

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. 4.16(a) (2001).  If a veteran 
fails to meet the percentage requirements of § 4.16(a), an 
extra-schedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(2001). 

In essence, the veteran is requesting TDIU on an 
extraschedular basis.  See the August 2001 hearing 
transcript, page 11.


Factual background

The veteran testified at his August 2001 hearing that he has 
been terminated from his job due to his right knee disability 
and that this disability is severe enough to prevent his 
employment.

There has been recently added to the veteran's file medical 
records of S.D., M.D. in which Dr. S.D. in essence indicates 
that the veteran is unable to do any walking/standing labor 
because of severe osteoarthritis in his right knee. No 
examination findings accompanied this conclusion.  The most 
recent VA orthopedic evaluation, in November 1999, found 
severe tricompartmental arthritis of the right knee but did 
not comment on the veteran's employability.

Reasons for remand

The Board believes that it is unclear from the evidence on 
file whether the veteran's service-connected right knee 
disability, by itself, precludes substantially gainful 
employment under the pertinent criteria in 38 C.F.R. § 4.16.  
Therefore, additional information must be obtained prior to a 
determination of the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.

In light of the above, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be requested 
to provide the names, addresses and 
approximate dates of treatment for 
any health care providers who may 
possess additional records pertinent 
to his pending claim.  After 
obtaining any necessary consent 
forms for the release of the 
veteran's private medical records, 
the RO should attempt to obtain and 
associate with the file all records 
noted by the veteran that are not 
currently on file, to include all 
records of Dr. S.D.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide copies of the 
outstanding medical records.

3.  A VA Social and Industrial 
Survey should be conducted, to 
include the veteran's past 
employment and education, if he is 
employed currently, and what his 
current daily activities are. The 
report thereof should be associated 
with the veteran's VA claims folder.

4.  The veteran should be scheduled 
for a VA examination by a physician 
in order to determine the current 
severity of his service-connected 
right knee disability and the effect 
the veteran's service-connected 
disorder has on his employability.  
The veteran's VA claims file, 
including a copy of this REMAND, 
must be made available to and 
reviewed by the examiner.  Any 
necessary tests or studies, 
including X-rays, should be 
conducted, and all findings should 
be reported in detail.  The examiner 
should describe all symptomatology 
due to the veteran's service-
connected right knee disability and 
should specifically comment of the 
extent to which the service-
connected disability would affect 
the veteran's employability.  If it 
is determined that additional 
evaluation and/or testing is needed 
to assess the veteran's functional 
ability due to his service-connected 
right knee disability, such  should 
be scheduled.  The report of the 
examination should be associated 
with the veteran's VA claims folder.  

5.  After the above development has 
been accomplished, the RO should 
undertake any other action required 
to comply with the provisions of 
law.  The RO should then 
readjudicate the veteran's claim for 
a total rating based on individual 
unemployability due to service-
connected disability, to include, 
whether the case should be referred 
for extraschedular consideration 
pursuant to 38 C.F.R. § 4.16(b).  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
and afforded an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The Board notes that RO compliance with this remand is not 
discretionary, and that if the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


